Name: Commission Regulation (EC) No 1136/98 of 29 May 1998 amending Regulation (EC) No 1350/72 on rules for granting aid to hop producers
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  cooperation policy;  plant product;  agricultural structures and production;  economic policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 157/104 30. 5. 98 COMMISSION REGULATION (EC) No 1136/98 of 29 May 1998 amending Regulation (EC) No 1350/72 on rules for granting aid to hop producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), as last amended by Regulation (EC) No 1554/97 (2), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 1098/98 of 25 May 1998 introducing special temporary measures for hops (3), and in particular Article 3 thereof, Whereas Regulation (EC) No 1098/98 provides for compensation to be granted for areas put into temporary rest and/or grubbed up; whereas those areas should be declared on the same basis as planted areas; whereas for the 1998 harvest the data have to be communicated not later than 30 June 1998; whereas the new provisions should therefore be incorporated into Commission Regu- lation (EEC) No 1350/72 (4), as last amended by Regula- tion (EC) No 317/98 (5); Whereas Article 1(1) of Regulation (EEC) No 1350/72 lays down that areas planted must be declared not later than 31 May of the year of harvest; whereas that poses problems in the United Kingdom because of develop- ments in production methods whereby propagated plants can be harvested within the same year as planting (for the first time); whereas such planting will not be completed in May but in June; whereas the harvesting of propagated hops by this method is expected to be limited to a small percentage of the total hop area in the United Kingdom; whereas discrimination against the producers concerned in the form of loss of aid should nevertheless be avoided; whereas to that end provsion should be made for a dero- gation for the United Kingdom by postponing the date for declaring areas until 30 June of the year of harvest; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1350/72 is amended as follows: 1. in Article 1:  paragraph 1 is replaced by the following: 1. All hop producers shall declare the areas which they have planted and the areas which are the subject of special temporary measures for resting and/or grubbing-up provided for in Regula- tion (EC) No 1098/98 not later than 31 May of the year of harvest or, in the case of the United Kingdom, not later than 30 June 1998.,  paragraph 2 is replaced by the following: 2. The declaration shall include at least: (a) the name and address of the person making the declaration; (b) for each variety or experimental strain:  the area planted or subject to special resting and/or grubbing-up measures;  the land-register reference for the area or, if no such reference is available for the area in question, an equivalent official indication and, if necessary, a further indication making it possible to locate the variety or the experimental strain; (c) the name of the recognised hop producers group if the person making the declaration belongs to such a group.; 2. Article 2 is replaced by the following: Article 2 1. The application for aid in those Member States that decide to apply temporary resting and/or defin- itive grubbing up for compensation within the (1) OJ L 175, 4. 8. 1971, p. 1. (2) OJ L 208, 2. 8. 1997, p. 1. (3) See page 7 of this Official Journal. (4) OJ L 148, 30. 6. 1972, p. 11. (5) OJ L 33, 7. 2. 1998, p. 10. ¬ ¬EN Official Journal of the European Communities L 157/10530. 5. 98 meaning of Article 2 of Regulation (EC) No 1098/98 shall be made by the individual producer not later than 31 October of the year of harvest or through the producer group by a date set by the Member State. 2. Aid or compensation shall be granted only for areas that for the harvest in question (a) were planted, as regards the areas referred to in Article 1(3)(a), at a uniform density of at least:  1 500 plants per hectare in the case of double staking,  2 000 plants per hectare in the case of single staking,  or were in production in 1997 and have been the subject of special resting and/or grub- bing-up measures, (b) have been declared in conformity with the provi- sions of Article 1, (c) in the case of the areas referred to in the first indent of (a) above, were cultivated and harvested in the normal way; this excludes hop plants cultivated principally as nursery products.; 3. in Article 3: (a) paragraph 1 is replaced by the following: 1. The aid application or compensation shall include for the area in question at least the infor- mation required under Article 1(2) and, in case of the areas referred to in the first indent of paragraph 2(a) above, a statement that the crop has been harvested.; (b) paragraph 2 is replaced by the following: 2. Member States may lay down that the appli- cation for aid or compensation shall comprise a copy of the declaration referred to in Article 1, together with the declaration that the areas for which aid is sought have been harvested.; (c) paragraph 3 is replaced by the following: 3. The following Articles of Regulation (EEC) No 3887/92 shall apply:  the last subparagraph of Article 6(3) in cases where significant irregularities are noted in a region or part of a region,  the first subparagraph of Article 8(1) in cases where the area delaration and/or the application for aid or compensation is lodged late,  Article 11 in cases of force majeure,  Article 12 on the report of the inspection visit,  Article 13 on refusal of the farmer to receive an on-the-spot visit,  Article 14 on undue payments.; 4. in Article 4: (a) paragraph 1 is replaced by the following: 1. Each Member State shall notify to the Commission the names and addresses of the bodies designated under the second subparagrpah of Article 13(1) of Regulation (EEC) No 1696/71 and its measures for operation of the aid and compensa- tion scheme. Administrative and on-the-spot checks shall be carried out that properly verify compliance with the terms on which aid or compensation is granted. The administrative checks shall also include cross-checks on the hop parcels declared, including checks against the database provided for in Article 2 of Regulation (EEC) No 3508/92 (*), in order to forestall any double payment of the aid or compensation for the harvest in question. For the 1998 harvest, however, cross- checks may be effected on a sample basis. Checks on the spot, effected following a risk analysis, shall cover a significant sample of declarations and appli- cations amounting to at least 5 % of the area decla- rations and 5 % of the aid and compensation appli- cations. (*) OJ L 355, 5. 12. 1992, p. 1; (b) paragraph 2 is replaced by the following: 2. Member States shall each year send the Commission in respect of the recognised producer groups located in their territory all relevant infor- mation on their management of the aid and compensation paid to them, including, if appro- priate, full details of measures as referred to in Article 7(1)(e) of Regulation (EC) No 1696/71. Noti- fications shall be made not later than 31 December of the year following that of the harvest in ques- tion.; ¬ ¬EN Official Journal of the European CommunitiesL 157/106 30. 5. 98 5. Article 4a is replaced by the following: Article 4a 1. If the actual area is found to be larger than that stated in the area declaration, the declared are shall be used for calculating the aid or compensation. 2. If the area declared is larger than the area deter- mined, the latter shall be used for calculating the aid or compensation. It shall, however, except in cases of force majeure, be reduced by twice the difference found, should that be more than two hectares or 3 % and no more than 20 % of the actual area. If the difference is more than 20 % of the area deter- mined, no area-related aid or compensation shall be granted. If a false declaration was made deliberately or by serious negligence:  the applicant shall be excluded from the aid and compensation scheme for the harvest in question, and  if the false declaration was made deliberately, for the following harvest also. The above reductions shall not be applied if the appli- cation shows that for determing the area he used infor- mation recognised by the competent authority. For the purposes of this Article, the area determined  is that for which all regulatory requirements have been met. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1998. For the Commission Franz FISCHLER Member of the Commission